Dear Representative Holden:
I am in receipt of your request for an Attorney General's opinion concerning Louisiana Revised Statute 17:3042.34 wherein a request has been made to reinstate a recipient of the Louisiana Honors Scholarship Program who dropped below the required 3.0 grade point average for the academic year. LSA-R.S. 17:3042.34B states the following in reference to continuing a Louisiana Honors Scholarship:
      B. A recipient may continue to redeem a scholarship provided he:
      (1) Continues to attend a Louisiana public or independent college or university or public postsecondary technical institute as a full-time student.
      (2) Maintains as of the end of each academic year or other comparable period for attendance at the public postsecondary technical institute, a cumulative higher education grade point average of at least 3.0 on a 4.0 scale or its equivalent. The maintenance of this required grade point average shall be verified by the college or university or technical institute attended.
      (3) Earns not less than twenty-four hours total credit during the fall, winter, and spring terms of the preceding award year at an institution which requires twelve semester hours or eight quarter hours as the minimum for full-time undergraduate status, unless granted an exception for cause by the administering agency of the program.
As indicated by Mr. Jack Guinn, the Executive Director of the Office of Student Financial Assistance, the clause providing for an exception for cause by the administering agency of the program in number (3) only references the requirement of earning not less than twenty-four hours of total credit during the preceding award year. This exception does not apply to the requirement in number (2) which specifically provides that a recipient maintain a 3.0 grade point average on a 4.0 scale by the end of the academic year or other comparable period for attendance at the postsecondary technical institute.
Our office is sympathetic to Dusk Mixon's illness he has suffered with this past year. Unfortunately, the Attorney General is also without authority to grant the exception requested by Mrs. Mixon. The Legislature created the Louisiana Honors Scholarship Program and did not statutorily provide for any hardship exceptions concerning a student whose grades drop below a 3.0 grade point average.
Our office is in agreement with Mr. Quinn concerning the options available to Dusk Mixon. He would have had to pursue reducing his hours in an effort to maintain a 3.0 GPA and request that an exception be granted for cause pursuant to LSA-R.S. 17:3042.34 (B)(3) or he would have had to withdraw from school and request an exception to continuous enrollment for temporary disability pursuant to Section VII of the Commission's Scholarship and Grant rules.
I regret that we can not be of more assistance to Dusk considering his situation. However, our responsibility is to interpret the laws as enacted by the Legislature.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY: _______________________________  BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc